DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #16/881,023 filed on 05/22/2020 in which claims 1-7 have been presented for prosecution in a first action on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) filed on 05/22/2020 and 04/27/2022 have been considered and placed of record. Initialed copies are attached herewith.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: it is not clear as to who or to what the limitations of, “…and to present the selected secondary battery” are directed to.  In other words, the claims are not fully descriptive and clear in such a way to enable one of ordinary skill in the art to use or practice the invention.  
It is suggested that claims 1,6 and 7 be amended to include the following:
“the management apparatus25 transmits a selection result to the power supply apparatus or to a display of a terminal which presents the selection of the battery to the user”.
Claim Rejections - 35 USC § 101
A person shall be entitled to a patent unless –

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “…and to present the selected secondary battery”(claim 1) “…and selecting a secondary battery recommended to be mounted in the vehicle for which the vehicle usage state information is acquired from secondary batteries providable as the secondary battery to be mounted in the vehicle and storing electric power for travel 15on the basis of the acquired feature amounts and presenting the selected secondary battery”(claim 6) “…and select a secondary battery recommended to be mounted in the vehicle for which 25the vehicle usage state information is acquired from secondary batteries providable as the29 secondary battery to be mounted in the vehicle and storing electric power for travel on the basis of the acquired feature amounts and present the selected secondary battery”(claim 7). This judicial exception is not integrated into a practical application because it is not clear as to who or what the selected secondary battery is presented to? The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of : “...acquiring vehicle usage state information about a usage state of a vehicle; applying the vehicle usage state information to a model which outputs feature 10amounts when vehicle usage information is input thereto to acquire the feature amounts; and selecting a secondary battery recommended to be mounted in the vehicle for which the vehicle usage state information is acquired from secondary batteries providable as the secondary battery to be mounted in the vehicle and storing electric power for travel 15on the basis of the acquired feature amounts and presenting the selected secondary battery” are not integrated into a practical application because it is not clear as to who or what the selected secondary battery is presented to. The processor or processing unit is recited at a high level of generality and its broadest reasonable interpretation comprises only a microprocessor, memory and transmitter to simply perform the generic computer functions of receiving, processing and transmitting information to a computer of a remote subscriber, such as such as a smartphone or a tablet terminal of the user . Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Therefore, the claims fail step 2B of the revised October 2019 PEG.
As a reminder, 
ii. A Claim That Requires A Computer May Still Recite A Mental Process 
Claims can recite a mental process even if they are claimed as being performed on a computer(The Supreme Court recognized this in Gottschalk v. Benson, 409 U.S. 63 (1972), determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was patent ineligible subject matter. The court concluded that the algorithm could be performed purely mentally even though the claimed procedures “can be carried out in existing computers long in use, no new machinery being necessary”). Suggestions were made that an examiner should determine that a claim, when given its broadest reasonable interpretation, recites a mental process only when the claim is performed entirely in the human mind. After consideration, this suggestion will not be adopted, and the current “mental processes” grouping in the 2019 PEG will be retained, since it is consistent with current case law. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.( See 84 Fed. Reg. at 52 n. 14) 
In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. By way of example, examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. For instance, in Voter Verified, Inc. v. Election Systems & Software LLC, the Federal Circuit relied upon the specification in explaining that the claimed steps of voting, verifying the vote, and submitting the vote for tabulation are human cognitive actions that humans have performed for hundreds of years despite the fact that the steps in the claim were performed on a computer.( 887 F.3d 1376, 1385 (Fed. Cir. 2018). See also, e.g., Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316-18 (Fed. Cir. 2016)(relying upon the specification, the Federal Circuit explained that the claimed electronic post office, which recited limitations describing how the system would receive, screen and distribute e-mail on a computer network, was analogous to how a person decides whether to read or dispose of a particular piece of mail and that “with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper”)   
Furthermore, examiners should keep in mind that both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes.(See, e.g., Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1356 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1095 (Fed. Cir. 2016); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1318, 1324 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314-15 (Fed. Cir. 2016); Versata Dev. Group Inc. v. SAP America, Inc., 793 F.3d 1306 (Fed. Cir. 2015); Content Extraction and Transmission LLC v. Wells Fargo Bank, 776 F.3d 1343, 1345, 1347 (Fed. Cir. 2014)  ) For example, in Mortgage Grader, Inc. v. First Choice Loan Servs., Inc., the patentee claimed a computer-implemented system and a method for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The Federal Circuit held that the computer-implemented system and method for “anonymous loan shopping” was an abstract idea because it could be “performed by humans without a computer.” See 811 F.3d. 1314, 1318, 1324 (Fed. Cir. 2016)  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,3-4,6-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP-2014041768 (hereinafter Ref 1) in view of JP-201608873 (hereinafter Ref 2) (both cited by applicants).
Regarding claims 1,3-4,6, and 7: As best understood, Ref 1 discloses (see ¶[0036]-[0075])a management apparatus(battery management system; see abstract) comprising: an acquirer(measurement part 110 of vehicle 100) configured to acquire vehicle usage state information(such as internal resistance and full-charge capacity of secondary battery stack) about a usage 5state of a vehicle; and a processing unit(calculation unit 140) configured to apply the vehicle usage state information(note- A  capacity maintenance ratio threshold value calculation section (calculation section 140) that calculates one or more threshold values of capacity maintenance ratio (capacity maintenance ratio threshold value) according to the period (C1a, C2a,... Cna); Is provided. Furthermore, the battery management system 1 uses a resistance increase rate threshold value calculation unit (calculation unit 140) based on information on a usage period (user desired period) desired by the user of the secondary battery before replacement for the secondary battery of the replacement destination. Is replaced with a resistance increase rate threshold value (R2a in the first embodiment) which is the resistance increase rate threshold value indicating that it can be used within the user's desired period).
However, Ref 1 does not expressly teach “apply the vehicle usage state information to a model which outputs feature amounts when vehicle usage information is input thereto to acquire the feature amounts, to select a secondary battery recommended to be mounted in the vehicle for which the vehicle usage state information is acquired from secondary 10batteries providable as the secondary battery to be mounted in the vehicle and storing electric power for travel on the basis of the acquired feature amounts, and to present the selected secondary battery”.
Ref 2 discloses(see ¶[0010],[0048],[0050],[0060]-[0061]) factual evidence of, applying the vehicle usage state information to a model which outputs feature amounts when vehicle usage information is input thereto to acquire the feature amounts, to select a secondary battery recommended to be mounted in the vehicle for which the vehicle usage state information is acquired from secondary 10batteries providable as the secondary battery to be mounted in the vehicle and storing electric power for travel on the basis of the acquired feature amounts, and to present the selected secondary battery(note-battery management ECU 14 communicates with vehicle ECU 600 to acquire battery degradation integrated value DD. The battery degradation integrated value DD is a kind of history information of the battery degradation evaluation value D. When the evaluation value D is biased positively or negatively, the battery 400 is damaged, but the battery degradation integrated value DD is a value indicating the degree to which the damage is accumulated. Subsequently, the battery management ECU 14 determines whether the battery charging / discharging bias is large based on the history information of the battery deterioration integrated value DD).
Therefore it would have been obvious to one having ordinary skill in the art to modify Ref 1 with the model of Ref 2 so as to avail of the information on the history of the evaluation value D calculated and stored on the vehicle side as described above is used to select a replacement battery suitable for usage at the time of battery replacement of the vehicle, as per the teachings of Ref 2 (see ¶[0048]).
Accordingly claims 1,3-4,6, and 7 would have been obvious.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP-2014041768 (hereinafter Ref 1) in view of JP-201608873 (hereinafter Ref 2) and in further view of JP 20170134894(all cited by applicants).
Regarding claims 2 and 5, Ref 1 in view of Ref 2 discloses all the claimed invention as discussed and set forth above in claim 1. However the combination of Ref 1 and Ref 2 does not expressly teach, “wherein the vehicle usage state 15information includes user-originating information which is acquired from a user and represents a usage state of the vehicle assumed or experienced by the user”. However, Ref 3 discloses factual evidence of, evaluating a degree of deterioration of a main battery of an electric vehicle on the basis of the results of a questionnaire to users in addition to usage history(see ¶[0037]-[0046],[0080]-[0083]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ref in view of Ref 2 with Ref 3 by evaluating a degree of deterioration of a main battery of an electric vehicle on the basis of the results of a questionnaire to users in addition to usage history in order to raise the accuracy in the estimation of the degree of degradation during the process of recycling the secondary batteries.
Accordingly claims 2 and 5 would have been obvious.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        May 31, 2022